Citation Nr: 1448128	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-08 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 1983, from February 1991 to May 1991, and from July 1993 to August 2000.  

This matter comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 decision issued by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled to testify before the Board in June 2014.  He provided good cause for postponing the hearing, and it was rescheduled for September 2014.  He then failed to report for the rescheduled hearing and did not provide good cause for his failure to report.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.    

The Veteran had filed increased rating claims for degenerative disc disease of the lumbar spine, a right elbow disability, a left elbow fracture, and right and left ankle disabilities.  He also filed several earlier effective date claims.  The Veteran failed to file a substantive appeal in response to a December 2012 substantive appeal.  To the contrary, he withdrew the issues by way of January 2013 and May 2013 correspondences.  Consequently, the issues are not before the Board.  In the absence of a substantive appeal, they are not listed on the front page of this decision.

In the January 2013 correspondence, the Veteran raised the issues of entitlement to service connection for (1) a traumatic brain injury (TBI), (2) lower left extremity neuropathy and radiculopathy to include as secondary to service connected lower back and left ankle disabilities, and (3) lower right extremity neuropathy and radiculopathy to include as secondary to service connected lower back and left ankle disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has service connected disabilities rated 100 percent combined; he has a vocational impairment, but has overcome the impairment to obtain suitable employment and is not shown to have an employment handicap.



CONCLUSION OF LAW

The criteria for entitlement to VRE benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a). 

With regard to the Veteran's claim for vocational rehabilitation services, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  The Veteran was sent a copy of the decision denying his claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied. The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services. 


Factual Background and Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if she has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

An employment handicap is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by the Veteran's service and non-service-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51. 
	
An "employment handicap" will be found to exist when the individual has a vocational impairment, the individual has not overcome the effects of the impairment of employability through employment in an occupation consistent with her abilities, aptitudes, and interests, and service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51. 

Here, the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; left upper extremity radiculopathy, rated as 30 percent disabling; a right ankle disability, rated as 20 percent disabling; degenerative joint disease of the left shoulder, rated as 20 percent disabling; degenerative joint disease of the right shoulder, rated as 20 percent disabling; degenerative disc disease of the cervical spine, rated as 20 percent disabling; degenerative disc disease of the lumbar spine, rated as 10 percent disabling; a left ankle disability, rated as 10 percent disabling; a left elbow fracture, rated as 10 percent disabling; a right elbow disability, rated as 10 percent disabling; a right ankle scar, rated as 10 percent disabling; a calcaneal contusion (claimed as a left foot disability), rated as 10 percent disabling; and residual pain secondary to a rib injury, rated as 0 percent disabling.  The combined evaluation is 100 percent.  The Veteran therefore meets the threshold requirements for entitlement to a program of vocational rehabilitation.  However, in order to meet the requirements for entitlement to a program of vocational rehabilitation he must also be determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  As will be seen, the Veteran does not meet this second requirement because he has overcome the effects of impairment of employability, and therefore does not have an "employment handicap" for VA vocational rehabilitation purposes. 

In his Rehabilitation Needs Inventory, VA Form 28-1902w, dated December 2008, the Veteran stated that he expected the program to help him "acquire suitable employment & acquire MBA to re-enter employment prior to military injury."  He reported that from September 2001 to September 2008, he was a "Lawyer/Owner" of Ohio Valley Law Center, and his average monthly salary was $10,000.  From May 2008 to the present, he had been employed as a Legal Instrument Examiner whose average monthly salary was "$980 x 2."  He has a B.S. in Criminal Justice, a B.A. in Philosophy, and a Law Degree.  He stated that as a result of his ankles, back, and PTSD, he has physical limitations that prevent him from practicing law.     

Of record is an independent medical review dated November 2008, in which Dr. B.H.M. opined that "it is clear and evident that [the Veteran] is functionally disabled and incapable of continued employment as a practicing lawyer at this interval."  

Of record is a January 2009 Chapter 31 evaluation completed by a VA Vocational and Career Contract Counselor (Dr. R.E.B.).  He noted that the Veteran's motivation for applying for benefits was to obtain a Master's Degree in Business Administration in order to maintain his current employment status as a Legal Instrument Examiner with the VA.  The Veteran reported that he has adequate skills in operating most types of office equipment such as telephones, photocopiers, printers, faxes, scanners, and digital photo equipment.  He reported having basic skills in computer technology, including knowledge of Microsoft Word.  He had a home computer and reported that he can use the internet.  Impairments to employability included weakness and limited range of motion (due to degenerative arthritis), fatigue, and difficulty standing for long periods.  He stated that he was able to work a full 8-hour work day (which he was doing).  He stated that he wanted to maintain his position and he felt that he was capable of working in that capacity.  He did report that he needed to stretch every 20 minutes when sitting, and that if he stood or walked for more than 20 minutes, he would feel increased pain in his legs.  Testing revealed a superior range of intellectual functioning.  The Counselor found that the Veteran worked as a Lawyer, which is light work that is skilled.  His current employment was as a Legal Instrument Examiner, which was light work that was skilled.      

A VA rehabilitation counselor (L.L.) completed an Employment Handicap & Serious Employment Handicap Worksheet in March 2009.  She noted that the Veteran was service connected for degenerative arthritis, limitation of motion of the ankle, and scars, and that his combined rating was 30%.  This was accurate at that time.  The Veteran became service connected for additional disabilities and was awarded increased ratings via subsequent rating decisions.  She noted that the service connected disabilities contributed in substantial part to the Veteran's impairments.  However, she also noted that the Veteran had obtained and sustained stable employment consistent with demonstrated interests, aptitudes, and abilities.  The employment utilized the Veteran's developed skills and education, and it did not aggravate the disabilities.  Consequently, she found that the Veteran did not have an employment handicap.  

In her March 2009 Narrative Report, L.L. noted that the Veteran's disabilities impose restrictions on his ability to participate in occupations that would require strenuous and stressful activities, climbing, balancing, kneeling, crawling, crouching, stooping, and standing for long periods of time.  She noted that his PTSD causes problems with interpersonal relationships.  She noted that negative attitudes on the part of employers towards his disabilities were not perceived by the Veteran.  She found that the Veteran had impairments to employability because his disabilities impaired him from preparing for, obtaining, or maintaining employment.  However, she noted that the Veteran was employed nonetheless and that based on his expressed interests, attitudes and abilities, he had overcome the effects of his impairment with suitable, stable employment, and he possessed marketable or transferable skills for direct employment that are within his interests, aptitudes, and abilities.  She noted that the Veteran's job was a sedentary job that afforded him the ability to sit and stand to relieve any discomfort.  The Veteran reported that he sometimes would get angry, but that he was able to control himself.  She determined that the Veteran overcame the effects of his vocational impairment, and that he therefore did not have an employment handicap.  

The record reflects that the Veteran and L.L. exchanged numerous emails and that they discussed the Veteran's condition via the telephone.

In his October 2009, the Veteran argued that he does not have a job that matches well with his interests, skills, and talents.  He stated that because of his service connected disabilities, he cannot appear in court, or practice law in the private sector.  He also stated that he was no longer employed as a Legal Instrument Examiner.  (The record reflects that the Veteran became a Veteran Service Representative).  

In a March 2010 Brief, the Veteran noted that he had not been employed as a Legal Instrument Examiner for almost a year.  He noted that he was now a Veteran Service Representative (VSR), and he took exception to the VA's "attempt to group these two separate and distinct positions."  He stated that the reassignment resulted in the Veteran losing one pay grade, that is, a mandatory promotion from GS-7 to GS-8.  Consequently, the reassignment resulted in approximately $7,000 in lost wages and benefits.  He stated that his present assignment as a VSR has nothing to do with his interests, goals, skills, and desires.  He further argued that his pay is approximately 25% of what it was prior to the onset of his disabilities.  

Additionally, the Veteran has argued that he has "missed a great deal of work because of his service connected disabilities" and that he has "lost his occupation as a lawyer because of his service connected disabilities."  He stated that it is disingenuous for the VA to argue that he is capable of working a full 8-hour day at the Department of Veteran's Affairs.  He stated that he is seeking vocational rehabilitation so that he can pursue a line of work that actually interests him and is in line with his interests, skills, and goals.  He stated that at his current job, he does not utilize his legal training, interests, or desires.

The Board notes that the crux of the Veteran's argument appears to be that he is entitled to vocational rehabilitation because his service connected disabilities prevent him from being able to obtain and maintain "suitable employment."  He argues that although he is employed at a full-time job, the employment is not suitable because he is unable to practice law.  Consequently, he earns a fraction of what he used to, and his current job does not utilize his legal training.  

The Board finds that the Veteran has failed to show that he is unable to obtain and maintain suitable employment.  He has argued that his current job does not constitute suitable employment.  The Board notes that as a Veteran Service Representative, he represents Veterans in matters involving their legal rights to benefits.  Consequently, it appears that the Veteran is using the legal training he has acquired.

Moreover, regardless of whether the Veteran's current job constitutes suitable employment, he has not explained why other forms of suitable employment are unobtainable.  The Veteran has a B.S. in Criminal Justice, a B.A. in Philosophy, and a Law Degree.  He appears capable of performing sedentary employment.  In fact, he is currently employed in a sedentary position.  The Veteran's physical limitations undoubtedly impair him from obtaining non-sedentary employment.  Consequently, if he were to obtain an M.B.A., it would be for the purpose of obtaining another sedentary job.  The Veteran has failed to explain how he is unable to obtain suitable employment given his three degrees and "superior range of intellectual functioning" (as noted by Dr. R.E.B.).  The Board finds that given his extensive education, it would appear that the Veteran would not be precluded from obtaining and sustaining employment that is consistent with his abilities, aptitudes, and interests.  

The purpose of vocational rehabilitation services is to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  The purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he or she chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As the Veteran's service-connected disabilities do not result in an impairment of his ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests, the benefits afforded under Chapter 31 are simply not available on the facts of this case.

Regarding the Veteran's contentions that he cannot work and 8-hour day and that he has "missed a great deal of work," the Board notes that he reported (to VA Vocational and Career Contract Counselor Dr. R.E.B.) that he could work an 8-hour day, that he wanted to maintain his position, and that he felt that he was capable of working in that capacity.  The Veteran has presented no evidence to substantiate his claim of lost time from work.  

In sum, the Board finds that the statutory requirements for entitlement to Chapter 31 benefits have not been met because the claimant is not in need of rehabilitation.  He arguably is already employed in an occupation consistent with his abilities, aptitudes, and interests.  In the alternative, even if his current employment does not constitute "suitable employment," the Veteran has not shown that his service connected disabilities prevent him from obtaining and sustaining employment consistent with his abilities, aptitudes, and interests.  38 C.F.R. § 21.51(b) (2012). 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The Veteran is not entitled to vocational rehabilitation under Chapter 31.




ORDER

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code is denied.  


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


